415 So. 2d 116 (1982)
FLORIDA DEPARTMENT OF TRANSPORTATION and State of Florida, Appellants,
v.
Raul LOPEZ, Appellee.
No. 82-638.
District Court of Appeal of Florida, Third District.
June 15, 1982.
Jim Smith, Atty. Gen., and Miguel A. Olivella, Jr., Asst. Atty. Gen., for appellants.
Stone, Sostchin & Gonzalez and R.A. Del Pino, Miami, for appellee.
Before HUBBART, C.J., SCHWARTZ, J., and TILLMAN PEARSON (Ret.), Associate Judge.
TILLMAN PEARSON, (Ret.) Associate Judge.
The Florida Department of Transportation and the State of Florida appeal an order denying their motion for a change of venue in a negligence action brought by appellee, Raul Lopez. The cause of action accrued prior to October 1, 1981. Section 768.28(1), Florida Statutes (1981) provides, subject to some limitation, that an action for negligence against an agency of the state may be brought where the cause of action accrued. It is apparent that the trial court applied this section without having its attention called to Section 768.28(14). The latter section limits the application of the prior section to a cause of action which accrues on or after October 1, 1981. Actions prior to that date are subject to the State's venue privilege as set forth in Florida Public Service Commission v. Triple "A" Enterprises, Inc., 387 So. 2d 940 (Fla. 1980).
We have examined the record in the light of appellee's argument and find no basis for *117 an exception to the State's venue privilege. The order appealed is reversed and the cause remanded with directions to grant the State's motion for change of venue.
Reversed and remanded with directions.